Citation Nr: 0809599	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 
through September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran and his wife testified before a decision review 
officer at the Cleveland Regional Office in June 2005.  A 
transcript of that hearing is of record.

Hearings before a member of the Board were scheduled twice in 
this case; the veteran did not appear.  Accordingly, the 
Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2005).  

The decision below addresses a claim of service connection 
for schizophrenia, which was denied by the July 2004 rating 
decision now on appeal.  The Board notes that the RO, in 
subsequently prepared supplemental statements of the case, 
appeared to address psychiatric disabilities other than 
schizophrenia.  Such issues have not been developed for 
appellate review and will not be addressed by the Board.


FINDING OF FACT

The veteran does not have schizophrenia.




CONCLUSION OF LAW

The veteran does not have schizophrenia that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The service medical records contain a clinical record 
referencing a hospital admission in February 1979, at the 
U.S. Army Hospital in Nuremberg, Germany.  The veteran was 
admitted because of a five-day history of bizarre behavior 
and changing personality.  The report noted that the veteran 
started talking about seeing things and hearing voices.  He 
told his friends that he was seeing "stars" and 
"fireballs" while he was in the field, and heard voices 
that were telling him to kill himself or that he was going to 
die.  Further, the report noted that on the day before 
admission, the veteran tried to jump out of a four-story 
window because voices told him to do so.  The report noted 
that the veteran had previously received Article 15 
punishment for drunk and disorderly conduct and noted that he 
began drinking alcohol at age 15 and began consuming large 
quantities of alcohol after joining the Army.  The veteran 
reported that at one point he was drinking up to a fifth of 
whiskey a day, and admitted to the use of marijuana.  The 
examiner also noted that his family history was negative for 
psychiatric illness or alcoholism.

On examination, the physician noted that the veteran 
displayed occasional anxiety and perplexity but generally had 
a flat affect.  The veteran expressed the fear that he was 
going to die, and admitted to having auditory hallucinations.  
The veteran described his visual hallucination as bright 
colored lights that suddenly appeared in windows.  Despite 
these hallucinations, the physician noted that his 
calculations, immediate recall, and memory were intact.  The 
physician noted that the veteran was given Haldol, and that 
he responded well to this medication and reported no further 
voices within 24 hours.  The physician commented that 
although there may be a transient psychotic reaction 
secondary to abstinence from alcohol, the severity of the 
symptoms warranted further evaluation, and noted that the 
veteran was being med-evaced to CONUS (Walter Reed Hospital) 
for further evaluation.  The final diagnosis provided in 
Germany after initial evaluation was schizophreniform 
reaction, acute, severe, characterized by auditory and visual 
hallucinations and thoughts of being controlled, anxiety and 
perplexity.  The veteran was evacuated to CONUS and admitted 
to Walter Reed Army Medical Center in February 1979, about a 
week after his admission in Germany.

The narrative summary from Walter Reed again recounts the 
veteran's excessive drinking, noting that he admitted to 
alcohol abuse since age 15 and had been intoxicated at least 
four times per week since July 1978.  The examiner, J.B., 
M.D., noted that he had shown tremors on withdrawal from 
drinking at times and admitted to blackouts for weekends over 
the 18 months prior to admission.  Dr. B. noted that five 
days after withdrawal from an alcoholic binge, the veteran 
presented to the Neuropsychiatric Center at the U.S. Army 
Hospital in Nuremburg, stating that he heard voices telling 
him to jump from the window, or join the people in the sky.  
Dr. B. noted that initially the veteran was placed on 
medication, but noted that when the medication was 
discontinued, the veteran began to show a more normal range 
of emotional expression, and Dr. B. commented that even off 
the neuroleptic medication, the veteran showed no further 
psychotic symptomatology.  However, the examiner noted that 
when the veteran was told that he would be returning to duty, 
he presented with the symptoms of an acute toxic psychosis 
which he stated was secondary to abuse of drugs or marijuana.  
Dr. B. noted that this cleared over the following two days 
with no recurrence of such symptomatology.  The veteran was 
diagnosed with alcoholic hallucinosis, resolved, manifested 
by auditory and visual hallucinations, inappropriate affect, 
concrete thinking and thought broadcasting, stress, moderate; 
and he was also diagnosed with alcohol addiction, as 
manifested by withdrawal tremors and blackouts.  Dr. B. also 
diagnosed the veteran with habitual excessive drinking 
manifested by more than four intoxications per week over the 
past 18 months, and improper use of cannabis sativa.  Dr. B. 
opined that the veteran was unfit for further military duty, 
and recommended that the veteran be transferred to a VA 
Hospital nearest to his home for further inpatient treatment.

Records from the inpatient treatment include a March 1979 
discharge plan, which reveals that the veteran admitted to 
being heavily involved in drugs while in Germany, and another 
inpatient treatment record included a statement from the 
veteran's sister dated in March 1979, noting that the veteran 
began to drink heavily his senior year in high school, and 
would drink beer to the point of intoxication and smoke 
marijuana.  Further, progress notes throughout the veteran's 
inpatient treatment note impressions of alcohol addiction 
with withdrawal psychosis in March 1979, and a July 1979 
statement noted alcohol addiction with withdrawal 
hallucinations and delusions and improper use of drugs.

Finally, the record contains an August 1979 separation 
examination noting an abnormal psychiatric evaluation, and 
next to the box checked abnormal, an "acute schizophrenic 
episode" was noted.  However, upon further review, under 
summary of defects and diagnosis, the physician gave a 
diagnosis of other alcoholic hallucinosis and wrote over the 
diagnosis of "acute schizophrenic episode" changing the 
diagnosis to toxic psychosis secondary to drugs (improper use 
of drugs).  Lastly, the record contains a September 1979 
document noting that the veteran was separated from service 
for nonphysical disability and noting the diagnosis as other 
alcoholic hallucinosis and habitual excessive drinking, and 
improper use of cannabis.

The record also contains outpatient treatment records from 
the Cleveland VA medical center (VAMC), dated from September 
2003 through January 2006, which repeatedly diagnosed the 
veteran with adjustment disorder with anxiety, with the 
earliest diagnosis being in September 2003.

The veteran was afforded a VA examination in June 2004.  The 
examiner, M.R., a psychiatrist, was asked to determine with a 
reasonable degree of medical certainty whether the veteran 
suffered from paranoid schizophrenia as a direct result of 
his military service.  At this examination, the veteran 
reported that he suffered a "nervous breakdown" during 
service and entertained auditory and visual hallucinations.  
He reported that the voices asked him to jump from a window 
which he believed that he did but caught tree branches and 
was not injured.  At the time, the veteran reported that he 
believed birds were following him and talking to him as if it 
was a biblical hallucination, and stated that he asked the 
birds to leave him but the sun started following him.  The 
veteran stated that he was admitted to Walter Reed Hospital 
for a long time, and noted that at the time of his illness 
his was stationed in Germany, and consuming beer, wine and 
smoking marijuana; however, he believed that he did not use 
any of these substances in excess.  He reported that when he 
suddenly abstained from these substances he started 
immediately following that to stop hallucinations and become 
paranoid, even afraid of writing his own name.  The veteran 
reported that he relapsed and again started using alcohol and 
marijuana.  He reported that he had not received any anti-
psychotics for the last twenty-four years and did not 
relapse.  He noted that he currently felt stressed due to 
family issues, was anxious and depressed, but stated that he 
was not currently using illicit drugs or alcohol.

The examiner noted that a review of the records revealed that 
the veteran suffered an acute psychotic episode in service in 
1979 and was hospitalized for six months at Walter Reed Army 
Medical Center and then for another three months at 
Brecksville VA medical center.  The examiner stated that the 
records revealed a severe form of substance abuse that the 
veteran actually admitted, and the examiner noted that he was 
diagnosed with paranoid schizophrenia by an internist, but 
later a psychiatrist diagnosed alcoholic hallucinations, 
habitual excessive drinking, and improper use of cannabis.

On examination, the examiner noted that the veteran's speech 
was coherent, relevant, his affect was depressed, and he 
endorsed no hallucinations or delusions.  The examiner stated 
that the veteran had no phobic fear or obsessive compulsive 
symptoms, and stated that he was oriented to time, place and 
person.  The examiner noted that memory was intact for recent 
and remote events, and stated that the veteran gave a 
detailed, correct, sequential history of his 
medical/psychiatric illnesses for the last twenty years.  The 
examiner diagnosed the veteran with adjustment disorder mixed 
with anxiety and depressive symptoms and a history of 
polysubstance abuse in full remission, and assigned a global 
assessment of functioning (GAF) score of 70.  The examiner 
opined that the veteran sustained an organic psychosis due to 
substance withdrawal in the service, and noted that he 
received no anti-psychotics for more than 20 years with no 
relapse of symptoms.  Dr. R. noted that currently the veteran 
had no psychotic symptoms and no residuals of any psychotic 
symptoms related to schizophrenia.  The examiner explained 
that all of the above, confirmed the absence of a 
schizophrenic diagnosis in the past, and noted that currently 
the veteran was anxious and depressed due to family problems 
not related to the military.  In summary, the examiner opined 
that with reasonable medical certainty the veteran did not 
suffer from paranoid schizophrenia as a result of his service 
in the military.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current diagnosed disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Initially, the Board notes that there is no current diagnosis 
in the record of schizophrenia, and after examining all the 
medical evidence of record, it is clear that the veteran 
never suffered from schizophrenia in service, but rather had 
alcohol and drug induced auditory and visual hallucinations, 
diagnosed as alcoholic hallucinosis.  Specifically, although 
the veteran received a preliminary diagnosis of schizophrenia 
in February of 1979 from the U.S. Army Hospital in Germany, 
after further evaluation, the veteran's diagnosis was changed 
to alcoholic hallucinosis.  At no point in the current 
outpatient treatment records from the Cleveland VAMC dated 
from September 2003 through January 2006, or any other 
medical records in the file, is there a specific diagnosis of 
schizophrenia.  The closest diagnosis to schizophrenia was 
the preliminary diagnosis provided at the U.S. Army Hospital 
in Nuremberg, Germany, where the veteran was diagnosed with 
schizophreniform reaction; however, the examiner specifically 
commented at the time the diagnosis was given, that "we may 
be dealing with a transient psychotic reaction secondary to 
abstinence from alcohol," and noted that the severity of the 
symptoms warranted further evaluation.  Upon arrival and 
evaluation at Walter Reed Army Medical Center, the veteran 
was diagnosed with alcoholic hallucinosis.  Dr. B. also 
diagnosed the veteran with habitual excessive drinking 
manifested by more than four intoxications per week over the 
previous 18 months, and improper use of cannabis.  

The June 2004 examiner concurred with the 1979 diagnosis made 
by Dr. B., and opined that with reasonable medical certainty 
the veteran did not suffer from paranoid schizophrenia as a 
result of his service in the military.  Rather, the examiner 
explained that the veteran sustained an organic psychosis due 
to substance withdrawal in the service, and noted that he had 
received no anti-psychotics for more than 20 years with no 
relapse of symptoms.  The examiner noted that currently the 
veteran had no psychotic symptoms and no residuals of any 
psychotic symptoms related to schizophrenia, and stated that 
all of the above, confirmed the absence of a schizophrenic 
diagnosis in the past.  

In summary, after reviewing the medical evidence, it is clear 
that the veteran does not currently suffer from 
schizophrenia, and although he was originally thought to 
suffer from schizophrenia in 1979, after further evaluation, 
his disability at that time, which included auditory and 
visual hallucinations, was found to be alcohol and drug 
induced.  Based on the foregoing, the Board finds that the 
veteran does not have schizophrenia.  Therefore, service 
connection for schizophrenia is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


